                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVSION

                                   7

                                   8        RAJA KANNAN,                                    Case No.17-cv-07305-EJD (VKD)
                                                           Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTES
                                                     v.
                                  10
                                                                                            Re: Dkt. Nos. 108, 110, 112, 113, 114, 115
                                  11        APPLE INC.,
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties in this case have asked the Court to resolve a number of discovery disputes.

                                  15   Dkt Nos. 108, 110, 112, 113, 114, 115. The Court held a hearing on all disputes on September 24,

                                  16   2019. Dkt. No. 117. For the reasons stated on the record, and as further described below, the

                                  17   Court resolves the disputes as follows:

                                  18   I.       MR. KANNAN’S MOTIONS
                                  19            A.        Dkt. No. 108 (Ex. 1) and Dkt. No. 114
                                  20            Plaintiff Raja Kannan moves to compel Apple’s compliance with the Court’s prior

                                  21   discovery order issued on July 11, 2019 (Dkt. No. 105). Mr. Kannan seeks sanctions for Apple’s

                                  22   alleged non-compliance. Apple contends that it has complied with the Court’s prior order.

                                  23            This dispute arises principally from a disagreement between the parties regarding the scope

                                  24   of the document requests at issue in the Court’s July 11 order. Mr. Kannan’s document requests

                                  25   are neither as comprehensive nor as clear as he believes them to be, and Apple’s document

                                  26   production is not as complete as it should have been. The Court resolves the dispute as follows:

                                  27

                                  28
                                   1            1. For each of Mr. Kotni’s employees1 during the relevant time period2, Apple must

                                   2                produce documents containing information similar to that found in the “options and

                                   3                awards summary” produced with respect to Mr. Kannan at APL-KANNAN_00000384.

                                   4            2. For each of Mr. Kotni’s employees during the relevant time period, Apple must

                                   5                produce bi-weekly pay statements with redactions that are no more extensive than the

                                   6                redactions reflected in the year-end pay statements Apple has already produced, such

                                   7                as APL-KANNAN_00004010.

                                   8            3. Apple must complete its production of compensation calibration sheets and

                                   9                compensation planning guidelines applicable to Mr. Kotni’s employees during the

                                  10                relevant time period, including for the years 2011 and 2012.

                                  11            4. For each of Mr. Kotni’s employees during the relevant time period, Apple must

                                  12                produce documents sufficient to show the contractors or employees who reported to
Northern District of California
 United States District Court




                                  13                each such employee of Mr. Kotni.

                                  14            5. For each of Mr. Kotni’s employees during the relevant time period, Apple must

                                  15                produce documents sufficient to show the job level of that employee, his or her

                                  16                promotion to a different job level, and the effective date of any such change in job

                                  17                level. The Court understands that Apple believes it has already produced this

                                  18                information. If, upon further review, Apple concludes that its production of this

                                  19                information is not complete, Apple may provide this information in the form of

                                  20                spreadsheet reflecting the output of a database query.

                                  21            6. To the extent Apple maintains a database or other repository of information that may

                                  22                be queried to provide a report(s) or spreadsheet(s) showing, for each of Mr. Kotni’s

                                  23                employees during the relevant time period, the employee’s compensation, stock

                                  24                awards, bonuses, and dividends, Apple must produce that information in report or

                                  25                spreadsheet form. Apple need only produce the information that is kept in the ordinary

                                  26
                                  27
                                       1
                                         “Mr. Kotni’s employees” refers to the eight Apple employees (in addition to Mr. Kannan) who
                                       reported to Mr. Kotni during the relevant time period.
                                  28   2
                                           The “relevant time period” is January 1, 2011 through December 31, 2018.
                                                                                          2
                                   1               course of business. Apple is not required to manually create a report or spreadsheet

                                   2               from its records.

                                   3   Apple must produce these documents no later than October 1, 2019. If Apple cannot comply with

                                   4   this deadline with respect to item 6, above, it shall so inform Mr. Kannan and the Court, and it

                                   5   shall provide a date by which it will complete its production. The Court concludes that no

                                   6   sanctions are warranted at this time.

                                   7          B.      Dkt. No. 108 (Ex. 2) and Dkt. No. 115
                                   8          Mr. Kannan moves to compel a Rule 30(b)(6) deposition of Apple on 27 topics. Mr.

                                   9   Kannan’s motion is granted in part and denied in part as follows:

                                  10          Apple shall designate and prepare one or more witnesses to testify as to Topics Nos. 1-17

                                  11   and 21-24. As to all topics that concern Mr. Kotni’s employees, the relevant time period is

                                  12   January 1, 2011 through December 31, 2018. As to all topics that concern Mr. Kannan, the
Northern District of California
 United States District Court




                                  13   relevant time period is the time period during which he worked for Mr. Kotni, except that as to

                                  14   Topics Nos. 1 and 6, the relevant time period encompasses the period just prior to Mr. Kannan’s

                                  15   transfer to his position under Mr. Kotni during which Apple allegedly canceled Mr. Kannan’s

                                  16   bonus and/or stock award. Topic No. 9 is further limited to the bonus guidelines applicable to

                                  17   contributor level 4, contributor level 5, and manager level 1 employees.

                                  18          Apple shall designate and prepare one or more witnesses to testify as to Topic No. 18, but

                                  19   only with regard to the contractors or employees who reported to each of Mr. Kotni’s employees

                                  20   during the relevant time period.

                                  21          Apple need not designate a witness to testify as to Topics Nos. 19 and 20.

                                  22          If it has not already done so, Apple must advise Mr. Kannan of the names of its corporate

                                  23   designees, the topics for which each such person is designated, and the dates each is available for

                                  24   deposition no later than September 27, 2019.

                                  25          The Court defers ruling on Mr. Kannan’s motion to compel deposition testimony with

                                  26   respect to Topics Nos. 25-27 at this time. To the extent Apple contends that Mr. Kannan violated

                                  27   Apple company policies or applicable laws and intends to rely on such violations in the defense of

                                  28   this action, Apple shall so advise Mr. Kannan, and Mr. Kannan may take discovery of that
                                                                                        3
                                   1   defense, subject to the Court’s resolution of any disputed claim of attorney-client privilege or

                                   2   attorney work product protection. Apple shall advise Mr. Kannan of its defense contentions and

                                   3   its assertions of privilege/protection (if any) no later than October 8, 2019. Thereafter, if the

                                   4   parties continue to dispute whether Apple should be required to provide testimony on Topics Nos.

                                   5   25-27, or dispute the scope of such testimony, they shall bring the issue to the Court’s attention for

                                   6   resolution using the discovery dispute procedures described below.

                                   7           C.      Dkt. No. 108 (Ex. 3) and Dkt. No. 113
                                   8           Mr. Kannan seeks a protective order with respect to certain medical records produced in

                                   9   response to third party subpoenas Apple issued. The Court resolves this dispute as follows:

                                  10           Apple must contact each of the medical providers on whom it served a subpoena and

                                  11   inquire whether the provider can re-produce the records to include only the information

                                  12   specifically called for in the subpoena, and if so, how long the provider requires to re-produce that
Northern District of California
 United States District Court




                                  13   material. Apple shall file a status report no later than September 27, 2019 advising the Court of

                                  14   the results of its inquiries and, if appropriate, suggesting further action to fully resolve this dispute.

                                  15   II.     APPLE’S MOTIONS
                                  16           A.      Dkt. No. 110
                                  17                   1.      Mr. Kannan’s Privilege Claims
                                  18           Apple moves to compel the production of responsive documents Mr. Kannan withheld on

                                  19   the basis of various privileges. Mr. Kannan relies on a privilege log dated September 10, 2019.

                                  20   Apple contends that the privilege log is inadequate and that Mr. Kannan has waived any privileges

                                  21   by failing to timely assert them. The Court resolves this dispute as follows:

                                  22           Mr. Kannan’s privilege claims are much delayed and his privilege log is entirely

                                  23   inadequate to support his claims of privilege. Specifically, the documents at issue and the

                                  24   privileges asserted are not described with sufficient particularity to permit the Court to assess the

                                  25   privilege claimed. See Fed. R. Civ. P. 26(b)(5)(A); Burlington N. & Santa Fe Ry. Co. v. U.S.

                                  26   District Court, 408 F.3d 1142, 1149 (9th Cir. 2005). Mr. Kannan must prepare a privilege log that

                                  27   complies with the requirements of Rule 26(b)(5) of the Federal Rules of Civil Procedure and Ninth

                                  28   Circuit law. Mr. Kannan’s counsel must personally review and assess each document for which a
                                                                                           4
                                   1   privilege is asserted before making the claim of privilege and may not merely rely on Mr.

                                   2   Kannan’s characterization of the documents. Mr. Kannan must serve his privilege log on Apple

                                   3   no later than October 8, 2019.

                                   4                  2.      Mr. Kannan’s Document Production
                                   5          Apple also moves to compel Mr. Kannan’s production of documents responsive to Apple’s

                                   6   Requests for Production Nos. 11, 12, 14, 15, 16, 18, 19, and 21. Mr. Kannan objects to some of

                                   7   these requests and insists his production is complete as to others, or that he does not know what

                                   8   Apple believes is missing. The Court resolves this dispute as follows:

                                   9          1. RFP Nos. 11 and 12: Apple must provide to Mr. Kannan a list of responsive emails or

                                  10               other documents for which Apple contends it is missing the attachments. Mr. Kannan

                                  11               will have one week from receipt of that list to search for and produce those attachments

                                  12               if he has them.
Northern District of California
 United States District Court




                                  13          2. RFP Nos. 14, 15, 16, and 21: Mr. Kannan must complete his production of responsive

                                  14               documents, with the exception of those as to which he claims a privilege, by October

                                  15               1, 2019.

                                  16          3. RFP Nos. 18 and 19: Mr. Kannan need not produce documents reflecting his wife’s

                                  17               development of software applications; except, however, he must produce responsive

                                  18               documents reflecting software applications developed by any person using Mr.

                                  19               Kannan’s Apple-issued computer equipment, whether those responsive documents are

                                  20               currently stored on Mr. Kannan’s Apple-issued computer equipment or elsewhere. Mr.

                                  21               Kannan must produce these documents by October 1, 2019.

                                  22          B.      Dkt. No. 112
                                  23          Apple moves to compel a further deposition of Mr. Kannan. Mr. Kannan resides in India

                                  24   and apparently has no plans to travel to the United States in the near term. Apple advises that it

                                  25   requires no more than three hours of additional deposition time with Mr. Kannan. Mr. Kannan

                                  26   objects to further deposition and particularly objects to further deposition in the United States.

                                  27   The Court resolves this dispute as follows:

                                  28          Apple has made a showing that some documents it sought in discovery in advance of Mr.
                                                                                         5
                                   1   Kannan’s May 1, 2019 deposition were not timely produced. In addition, it appears that Mr.

                                   2   Kannan may have withheld an unknown quantity of documents on grounds of privilege, which

                                   3   Apple contends he has waived. The Court concludes that some further deposition of Mr. Kannan

                                   4   is likely warranted; however, the Court is prepared to require that the further deposition proceed

                                   5   by videoconference and that it be limited to no more than three hours.

                                   6            The parties have expressed concern regarding whether Mr. Kannan’s deposition can be

                                   7   conducted—even with his consent—while he is in India, without resorting to Hague Convention

                                   8   procedures.3 The Court orders the parties to research this point, confer, and jointly advise the

                                   9   Court of their views about whether Mr. Kannan may be deposed by videoconference while in

                                  10   India. In addition, the parties shall investigate the availability of suitable videoconferencing

                                  11   facilities. The parties must file a status report no later than October 1, 2019 regarding these

                                  12   matters. The status report shall be limited to 1,000 words total and no more than 500 words per
Northern District of California
 United States District Court




                                  13   party.

                                  14   III.     OTHER DISCOVERY MATTERS
                                  15            A.     Revised Protective Order
                                  16            The parties may file for the Court’s review and approval a proposed stipulated protective

                                  17   order that includes a designation for “outside counsel’s eyes only” or “attorneys’ eyes only”

                                  18   material by September 25, 2019. If they do not file a proposed protective order by that date, the

                                  19   Court will enter a protective order based on this district’s Model Protective Order for Litigation

                                  20   Involving Patents, Highly Sensitive Confidential Information and/or Trade Secrets (available on

                                  21   the Court’s website at https://cand.uscourts.gov/model-protective-orders), modified to account for

                                  22   this Court’s dispute resolution procedures.

                                  23            B.     Deposition Scheduling
                                  24            If it has not already done so, no later than September 27, 2019, Apple must advise Mr.

                                  25   Kannan of the dates each of the following witnesses is available for deposition: Kiram Kunder,

                                  26
                                  27   3
                                         The parties may wish to consult the State Department’s website for India as an aid to their
                                  28   research. https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
                                       Information/India.html
                                                                                          6
                                   1   Moazam Raja, Rahul Rastogi, and Joseph Kotni.

                                   2          C.      Discovery Dispute Resolution Procedures
                                   3          As the parties have not successfully cooperated in bringing discovery disputes to the Court

                                   4   for resolution in compliance with the Court’s Standing Order for Civil Cases, the Court orders the

                                   5   parties to comply with the following additional, more specific procedures with respect to all future

                                   6   disputes:

                                   7          1) The conference of lead counsel must take place within 3 court days of one party’s

                                   8               demand for the call.

                                   9          2) After the call, the party seeking relief from the Court must provide a draft of its portion

                                  10               of the joint submission to the opposing party within 2 court days of the conference of

                                  11               lead counsel.

                                  12          3) The opposing party must provide a draft of its portion of the joint submission within 4
Northern District of California
 United States District Court




                                  13               court days of the conference of lead counsel.

                                  14          4) The party seeking relief may revise its portion of the joint submission and provide that

                                  15               revision to the opposing party by 11:00 a.m. on the fifth court day following the

                                  16               conference of lead counsel.

                                  17          5) The opposing party may revise its portion of the joint submission and provide that

                                  18               revision to the party seeking relief by 4:00 p.m. on the fifth court day following the

                                  19               conference of lead counsel.

                                  20          6) The party seeking relief will make no further revisions to the joint submission and will

                                  21               file the joint submission by 5:00 p.m. on the fifth court day following the conference of

                                  22               lead counsel.

                                  23   If any party fails to comply with these procedures in a material way, that party and/or its counsel

                                  24   will be subject to sanctions, including an adverse determination of the matter in dispute.

                                  25          D.      Case Management Deadlines
                                  26          Nothing in this order relieves the parties of their obligation to seek relief from the

                                  27   presiding judge with respect to the case management deadlines that have been set in this case.

                                  28   ///
                                                                                         7
                                   1         IT IS SO ORDERED.

                                   2   Dated: September 25, 2019

                                   3

                                   4
                                                                       VIRGINIA K. DEMARCHI
                                   5                                   United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                   8
